DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-6
Claims 1-6 have been examined.
Claims 1-6 are rejected.

Priority
Priority to CON 16/028812 filed on 07/06/2018, which claims priority to CON 13/547757 filed on 07/12/2012, which claims priority to application 61/506732 filed on 07/12/2011 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Blum (US Patent 6132724, Published 10/17/2000) as evidenced by Kucharchuk et al. (US Patent Application Publication 2003/0109512 A1, Published 06/12/2003).
The claims are directed to a composition comprising a cognitive enhancer, a neurostimulant, an amino acid, a mood booster, a vitamin, an electrolyte, an antioxidant, a preservative, a fiber, and a dietary mineral. The claims are further directed to the cognitive enhancer is an herbal cognitive enhancer. The claims are further directed to the vitamin being a vitamin B1, B2, B6, and/or B12. The claims are further directed to the composition comprising a flavoring agent. The claims are further directed to the composition is in the form of a tablet. 
Blum teaches a tablet comprising gingko biloba (herbal cognitive enhancer), caffeine (neurostimulant), L-glutamine (amino acid), L-tyrosine (amino acid), 5-hydroxytrptophan (mood booster) vitamin B1, vitamin B2, vitamin B6, vitamin 12, vitamin E, pantothenic acid, niacin, folic acid, magnesium (electrolyte), vitamin C (anti-oxidant), iron (dietary mineral), nicotinate (preservative/stabilizer), and L-carnithine (fiber) (table 7). The tablet can further comprise a flavoring agent (paragraph 95, lines 59-66). Kucharchuk et al. teach that 5-hydroxytryptophan is mood elevating substance (paragraph 0024). With regard to the limitation “for improving cognitive performance in an individual suspected of being impaired by an alcoholic substance … whereby said composition allowing said individual to obtain cognitive capabilities similar to a non-impaired state at a faster rate than can be achieved utilizing normal physiological mechanisms” is an intended use of the composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, the instant claims are anticipated by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI SOROUSH/Primary Examiner, Art Unit 1617